Name: Council Regulation (EEC) No 3243/83 of 15 November 1983 fixing for the 1983/84 marketing year the representative market price and the threshold price for olive oil and the percentages of the consumption aid to be retained in accordance with Article 11 (5) and (6) of Regulation No 136/66/EEC
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 11 . 83 No L 321 /3Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3243/83 of 15 November 1983 fixing for the 1983/84 marketing year the representative market price and the threshold price for olive oil and the percentages of the consumption aid to be retained in accordance with Article 11 (5) and (6) of Regulation No 136/66/EEC firstly for financing the recognized trade organizations referred to in paragraph 3 of the said Article and, secondly, for financing measures to promote the consumption of olive oil in the Community ; whereas the said percentage should be fixed for the 1983/84 marketing year, HAS ADOPTED THIS REGULATION : Article 1 For the 1983/84 marketing year, the representative market price and the threshold price for olive oil shall be fixed as follows :  representative market price : 196,87 ECU per 100 kilograms, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular the second subparagraph of Article 4 (4) and Article 11 (6) thereof, Having regard to the proposal from the Commission, Whereas the representative market price should be fixed in accordance with the criteria laid down in Articles 7 and 10 of Regulation No 136/66/EEC ; Whereas the threshold price should be fixed in such a way that the selling price for the imported product at the frontier crossing point, fixed pursuant to Article 9 of Regulation No 136/66/EEC, is the same as the representative market price , account being taken of the effect of the measures referred to in Article 11 (6) of the abovementioned Regulation ; Whereas it follows from the application of these criteria that the representative market price and the threshold price should be fixed at the levels given in Article 1 of this Regulation ; Whereas, under Article 1 1 (5) and (6) of Regulation No 136/66/EEC, a certain percentage of the consumption aid should be used during each olive marketing year  threshold price : 193,25 ECU per 100 kilograms . Article 2 1 . For the 1983/84 marketing year, the percentage of the consumption aid, referred to in Article 1 1 (5) of Regulation No 136/66/EEC, is hereby fixed at 2,2. 2 . For the 1983/84 marketing year, the percentage of the consumption aid to be allocated for the campaigns and projects, referred to in Article 1 1 (6) of Regulation No 136/66/EEC, is hereby fixed at 0 . Article 3 This Regulation shall enter into force on 21 November 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 November 1983 . For the Council The President C. SIMITIS (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 162, 12 . 6 . 1982, p. 6 .